Citation Nr: 1500371	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinea pedis with folliculitis. 

2.  Entitlement to an initial disability rating in excess of 30 percent for a right foot disorder, diagnosed as pes planus, plantar fasciitis, posterior tenosynovitis and heel spur syndrome. 

3.  Entitlement to an initial disability rating in excess of 30 percent for a left foot disorder, diagnosed as pes planus, plantar fasciitis, posterior tenosynovitis and heel spur syndrome.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right ankle. 

5.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left ankle. 

6.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

7.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis. 

8.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis. 

9.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS). 

10.  Entitlement to a compensable rating for residuals of fracture of the first metatarsal of the right foot. 

11.  Entitlement to service connection for bilateral hip pain, to include as secondary to service-connected ankles, knees, and/or back. 


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Baltimore, Maryland.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing at the VA central office.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran mentioned that he would be submitting additional medical evidence and submitted a waiver of initial review of such evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014). 

In June 2011, the Board remanded the Veteran's claims to the AOJ for additional  development, to include the issuance of a Statement of the Case (SOC) for issues 4 through 11 on the cover page.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran previously claimed service connection for folliculitis as a separate skin disorder, in the October 2013 rating decision, the AOJ granted service connection for this condition and combined it with the Veteran's service-connected tinea pedis.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a compensable rating for residuals of fracture of the first metatarsal of the right foot, and service connection for bilateral hip pain, to include as secondary to service-connected ankles, knees, and/or back, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's tinea pedis with folliculitis has been manifested by no greater than dry, itchy, flaking skin, vesicular eruptions and localized erythema, but without evidence of scars or disfigurement, or a finding that at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected; there is also no evidence that corticosteroids or anything more than topical therapy has ever been used for the condition during the course of the appeal.  

2.  The Veteran's bilateral foot disorder, diagnosed as bilateral pes planus, bilateral plantar fasciitis, bilateral posterior tenosynovitis and bilateral heel spur syndrome, has been manifested by no greater than objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use and characteristic callosities.  

3.  Throughout the course of the appeal, the Veteran's degenerative joint disease of the right ankle has been manifested by no greater than tenderness with painful movement, without ankylosis, and with dorsiflexion to 15 degrees, with pain beginning at 10 degrees, plantar flexion to 25 degrees, with pain beginning at 20 degrees, and no additional loss of range of motion with repetitive movement. 

4.  Throughout the course of the appeal, the Veteran's degenerative joint disease of the left ankle has been manifested by no greater than tenderness with painful movement, without ankylosis, and with dorsiflexion to 20 degrees, with pain beginning at 15 degrees, plantar flexion to 40 degrees, with pain beginning at 30 degrees, and no additional loss of range of motion with repetitive movement. 
 
5.  Throughout the course of the appeal, the Veteran's degenerative disc disease of the lumbar spine has been manifested by no greater than lumbar paraspinal tenderness with forward flexion of the thoracolumbar spine to 90 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, right lateral rotation to 20 degrees, left lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and combined range of motion of the thoracolumbar spine not greater than 180 degrees, but without favorable ankylosis of the entire thoracolumbar spine.  

6.  Throughout the course of the appeal, the Veteran's right knee osteoarthritis has been manifested by no greater than crepitus, painful movement and tenderness, without instability or ankylosis, and with flexion to 120 degrees, with pain beginning at 115 degrees, extension to 0 degrees without pain, and no additional loss of range of motion with repetitive movement.  

7.  Throughout the course of the appeal, the Veteran's left knee osteoarthritis has been manifested by no greater than crepitus, painful movement and tenderness, without instability or ankylosis, and with flexion to 120 degrees, with pain beginning at 110 degrees, extension to 0 degrees without pain, and no additional loss of range of motion with repetitive movement.  

8.  Throughout the course of the appeal, the Veteran's IBS has been manifested by frequent, but not constant, diarrhea with moderate abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for tinea pedis with folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 & 2014).

2.  The criteria for an initial disability rating in excess of 30 percent for bilateral pes planus, bilateral plantar fasciitis, bilateral posterior tenosynovitis and bilateral heel spur syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

3.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5071 (2014).

4.   The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5071 (2014).

5.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242 (2014).

6.  The criteria for a disability rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2014).  

7.  The criteria for a disability rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2014).  

8.  The criteria for a disability rating in excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the claims of entitlement to higher initial ratings for tinea pedis and bilateral pes planus, VA satisfied the notification requirements of the VCAA by means of a pre-adjudication letter dated December 2007, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims for tinea pedis and pes planus, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  After service connection was established for these claims, the current appeal arose, in part, from a disagreement with the initial assigned disability evaluation.  The Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

As to the remaining claims, letters dated in June 2008 (service connection for IBS), June 2009 (service connection for bilateral hip disorder, service connection for right foot big toe disorder, and increased ratings for bilateral knees and ankles) and August 2009 (increased rating for degenerative disc disease of the lumbar spine), respectively, satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's statements and a transcript of his testimony during his Board hearing in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA examination reports dated in July 2007, December 2008, June 2009 and November 2011.  Review of the examination reports demonstrates that the examiners reviewed the complete evidence of record, including the pertinent service and post-service treatment records, performed comprehensive physical examinations, reviewed diagnostic test results, and provided clinical findings detailing the results of the examinations, including information necessary to determine the severity of the Veteran's disabilities.  The examination reports are adequate upon which to base decisions in this case.

Although the last examinations for the Veteran's increased disability rating claims (other than the tinea pedis and pes planus claims) occurred in December 2008 and June 2009, respectively, the Court has held that the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; rather, there must be evidence of a change in the condition or an allegation of a worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 43186.  Here, there is no indication either from the Veteran, his attorney, or a review of the medical or lay evidence of record that the severity of his service-connected disorders have increased in severity since the respective examinations.  Accordingly, the Board concludes that the examination reports are adequate upon which to base decisions in this case.

As to the Board hearing in March 2011, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  In addition, a review of the record also reveals no assertion, by the Veteran, his former service organization representative, or his attorney that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focused on such elements.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).  

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DCs) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

In determining the adequacy of assigned disability ratings, consideration is also given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use, including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

A.  Entitlement to an initial disability rating in excess of 10 percent for bilateral tinea pedis, with folliculitis.

Because there is no diagnostic code that specifically addresses tinea pedis or folliculitis, the Veteran's skin disorders have been evaluated by analogy to dermatitis or eczema under 38 C.F.R. § 4.71a, DC 7806.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

VA amended the rating criteria for skin disabilities, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended criteria are effective for claims filed on or after October 23, 2008, or where the claimant requests consideration under the amended criteria.  Although the Veteran initiated the claim at issue prior to October 23, 2008, the criteria under DC 7806 were not affected by the revisions. 

DC 7806 provides that a 0 percent evaluation is assignable for dermatitis with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the previous 12-month period.  A 10 percent evaluation is assignable for dermatitis with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable for dermatitis with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008 & 2014). 

The Veteran's service treatment records show that, in June 1999, he was treated for interdigital maceration of his feet; the diagnosis was tinea pedis.  During a December 2007 VA skin examination, although the Veteran reported that he had been on constant corticosteroids for tinea pedis during the previous 12-month period, the treatment records for this period do not show the use of any corticosteroids or other systemic therapy.  On examination, he was found to have several small areas of darkened skin on the chest and back of shoulders, consistent with healed folliculitis.  Both feet had scaly skin between and on the bottom of the toes, with cracked skin, consistent with tinea pedis.  The diagnoses were tinea pedis of the feet and folliculitis on back.  Although the examiner opined that the Veteran's chronic tinea pedis was most likely related to service, he opined that he could not provide an opinion as to the etiology of the folliculitis without resort to speculation.  He did not indicate the percentage of the entire body or exposed areas of skin that were affected by conditions.

During a December 2008 VA Gulf War examination, the examiner noted that the Veteran had itchy lesions on the feet.  He diagnosed the Veteran with folliculitis of the chest and upper back.  Again, the examiner did not indicate what percentage of the body or exposed areas of skin that was affected by these skin disorders.  

In December 2011, the Veteran was afforded another VA skin examination, at which time, it was noted that he had very slight, almost resolved folliculitis over the back, clear on the buttocks, and very little (if any) on the anterior chest and arms.  On the feet, he had macerated tinea pedis between the toes with marked scale on the sides of the feet and heels.  The clinician noted that one-third of the foot was involved with tinea pedis and dryness.  The other diagnosed skin disorders were folliculitis, exposed area of 3 percent, body surface area of 12 percent; xerosis (dry skin), exposed area of 3 percent, body surface area of 18 percent; and macerated tinea pedis and onychomycosis, exposed area of 0 percent, body surface area of 5 percent.

Based on a review of the evidence of record, the Board concludes that there is no evidence that demonstrates that the Veteran's tinea pedis and folliculitis meet the criteria for a disability rating in excess of 10 percent at any time during the course of the appeal.  Moreover, there is no indication from the examiners or the Veteran that his skin disorders resulted in scarring or disfigurement, rendering a review of scar disability ratings under DCs 7801-7805 inapplicable.  See 38 C.F.R. § 4.118 (2008).  

In addition to the medical evidence, the Board has also considered the statements of the Veteran regarding the severity of his skin disorders.  The Veteran is competent to report symptoms he observes.  This evidence, however, is outweighed by competent and credible medical evidence that evaluates the extent of the skin impairment based on objective data coupled with his lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings with regard to the type and degree of impairment.  

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis during any portion of the appeals period.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, however, there is no evidence that the Veteran has been hospitalized for his skin disorders, and neither the Veteran, nor the VA examiners, have ever asserted that these disorders affect his employment beyond that contemplated by the rating schedule.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for an increased rating for his skin disorders.  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).





B.  Entitlement to an initial disability rating in excess of 30 percent for a right foot disorder, and in excess of 30 percent for a left foot disorder, diagnosed as bilateral pes planus, bilateral plantar fasciitis, bilateral posterior tenosynovitis and bilateral heel spur syndrome.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2014).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

As noted above, the Veteran's service-connected right and left pes planus, plantar fasciitis, posterior tenosynovitis and heel spur syndrome were granted in an October 2013 rating decision, effective September 27, 2007.  The disorders have been rated under DC 5276 (pes planus).  Under this diagnostic code, a 30 percent rating is warranted for severe bilateral pes planus, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar fasciitis surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.   

Although the Veteran sought outpatient treatment at VA at various times during the period on appeal for complaints of bilateral foot pain, there are no treatment records that provide a thorough description of symptomatology associated with the Veteran's bilateral foot disorder.   

However, during the Veteran's November 2011 VA foot examination, the examiner noted that there was pain on use of both feet, pain on manipulation and use accentuated of both feet, extreme tenderness of the plantar surface of both feet, not improved by orthopedic shoes or appliances or arch supports, decreased longitudinal arch height on weight-bearing of both feet, marked pronation of both feet, not improved by orthopedic shoes or appliances, and inward bowing of the Achilles' tendon bilaterally.  X-rays revealed bilateral flat foot.  The examiner diagnosed pes planus foot construct with pronation, posterior tibialis tenosynovitis, and plantar fasciitis with heel spur syndrome, bilaterally.  There was no evidence of swelling on use or characteristic callosities.

Based on a review of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that demonstrates bilateral pes planus, posterior tibialis tenosynovitis, and plantar fasciitis with heel spur syndrome meet the criteria for a disability rating in excess of 30 percent at any time during the course of the appeal.  As noted above, the VA examination demonstrated objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated bilaterally.  In addition to the fact that there were no findings or indication of swelling on use and characteristic callosities (which are generally required for a 30 percent disability rating), there were also no objective findings of extreme tenderness of plantar fasciitis surfaces of the feet, and marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.   

The Board has also considered whether other diagnostic codes are applicable to the Veteran's service-connected bilateral pes planus, posterior tibialis tenosynovitis, and plantar fasciitis with heel spur syndrome.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Here, however, there is no objective evidence that the Veteran has been diagnosed with any other service-connected disease of the foot (the issue of entitlement to a compensable initial rating for residuals of fracture of the first metatarsal of the right foot is addressed in the REMAND below).

Referral for extraschedular consideration is not warranted.  The Veteran's foot disabilities are contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under the General Rating Formula.  A comparison of the Veteran's disorders with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability, and there is no need to consider whether there are "related factors," such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19.  Therefore, referral for extraschedular consideration is not warranted. 

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for an increased rating for foot disabilities.  The assignment of staged ratings is not for application.  Hart v. Mansfield, supra.




C.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right ankle, and in excess of 20 percent for degenerative joint disease of the left ankle.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 also provides that consideration be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  

The Veteran's service-connected bilateral ankle disorders have been evaluated under 38 C.F.R. § 4.71a, DCs 5003-5071.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).
Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  A 20 percent evaluation represents the maximum rating available under DC 5271.  In order to obtain a higher rating under DC 5270, there must be findings of ankylosis.  Ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 30 percent rating.  Ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.59.  A higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

The Board notes that the words "slight," "moderate," and "marked, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.   38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In December 2008, the Veteran was afforded a VA joints examination.  He reported daily pain in both ankles.  Upon physical examination, the right ankle was manifested by dorsiflexion to 15 degrees, with pain beginning at 10 degrees, plantar flexion to 25 degrees, with pain beginning at 20 degrees, and no additional loss of range of motion with repetitive movement.  The left ankle was manifested by dorsiflexion to 20 degrees, with pain beginning at 15 degrees, plantar flexion to 40 degrees, with pain beginning at 35 degrees, and no additional loss of range of motion with repetitive movement.

In June 2009, the Veteran was afforded a second VA examination.  While he endorsed pain and stiffness, he denied giving way, instability, weakness, incoordination, locking, dislocation or subluxation, effusions or flare-ups.  Upon physical examination, the right ankle was manifested by tenderness with painful movement, without ankylosis, and with dorsiflexion to 15 degrees, with pain beginning at 10 degrees, plantar flexion to 25 degrees, with pain beginning at 20 degrees, and no additional loss of range of motion with repetitive movement.  The left ankle was manifested by tenderness with painful movement, without ankylosis, and with dorsiflexion to 20 degrees, with pain beginning at 15 degrees, plantar flexion to 40 degrees, with pain beginning at 30 degrees, and no additional loss of range of motion with repetitive movement.    

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the competent and probative evidence of record is against the Veteran's claims of entitlement to a disability rating in excess of 20 percent for degenerative joint disease the right ankle and in excess of 20 percent for degenerative joint disease the left ankle.  As noted above, there has been no evidence that either the Veteran's right or left ankle disability has been marked by ankylosis, which is a required finding for a higher disability rating under DC 5270.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right or left ankle disorder, but finds that no other applicable diagnostic code would warrant an increased rating in this case.  See Butts v. Brown, supra.

The Board has considered the Veteran's contention that his bilateral ankle disability is of greater severity than the current ratings contemplate.  Veterans, as laypersons, are competent to report things that they witness through their senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board concludes that the Veteran is certainly competent to describe his symptomatology, and thus, his reports in that regard are entitled to probative weight.  However, the 20 percent disability rating assigned for each ankle under the criteria of DC 5271 already contemplates marked limitation of motion. 

In denying the Veteran's claims for a higher disability evaluation, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  In this case, however, as noted above, there has been no evidence presented during the period on appeal that either the Veteran's right or left ankle disorder has presented such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his bilateral ankle disability during the course of this appeal.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for an increased rating for his right and left ankle disabilities.  The assignment of staged ratings is not for application.  Hart v. Mansfield, supra.

D.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

The Veteran's degenerative disc disease of the lumbar spine has been evaluated under 5003-5242.  VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's lumbar spine disability has been evaluated under DC 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  Under Note (6), DC 5242 also refers to DC 5003, supra.  

VA treatment records dated February 2007 show that the Veteran was seen for complaints of pain in the lower lumbar region ever since active duty service.  He was assessed with "acute on chronic" low back pain without radiculopathy.  

In December 2008, pursuant to his increased rating claim, the Veteran was afforded a VA spine examination.  He reported that he experienced daily low back pain with stiffness and limitation of motion.  Upon physical examination, forward flexion was to 90 degrees, with pain from 55 to 60 degrees; extension was to 15 degrees, with pain beginning at 15 degrees; left lateral flexion was to 15 degrees, with pain beginning at 10 degrees; left lateral rotation was to 20 degrees, with pain beginning at 10 degrees; right lateral flexion was to 20 degrees, with pain beginning at 15 degrees; and right lateral rotation was to 20 degrees, with pain beginning at 10 degrees.  There was no additional loss of range of motion with repetitive movement.  The diagnoses were degenerative disc disease of the lumbar spine, degenerative facet joint disease of the lumbar spine, central stenosis of the lumbar spine, and lower lumbar spine epidural liopmatosis.  There were no associated neurological abnormalities.  The symptom associated with the condition was pain.  The condition affected the Veteran's occupational activities due to decreased mobility and manual dexterity, problems lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

There are no subsequent treatment reports of record for the Veteran's lumbar spine disability.

Based on a review of the evidence of record, the Board finds that the criteria for a disability rating in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine under DC 5242 have not been approximated.  As noted above, in order to warrant a higher, 40 percent disability rating, there must be a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, forward flexion of the thoracolumbar spine was to 90 degrees with no finding of ankylosis.  In addition, even though the Veteran complained of chronic low back pain and stiffness, such symptoms are already contemplated by the assigned rating.  Moreover, because the General Rating Formula for Diseases and Injuries of the Spine criteria include symptoms such as pain, stiffness, aching, etc., if these symptoms are present, an evaluation based on pain alone is not appropriate unless there is, for example, specific nerve root pain that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

There has also been no evidence of any neurological disorders, including bowel or bladder incontinence, which would warrant a separate disability evaluation.  There has also been no evidence of any incapacitating episodes, and the Veteran has never been diagnosed with intervertebral disc syndrome.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, supra.  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during this portion of the appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions concerning the severity of his lumbar spine disability.  The Board has considered that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In evaluating the Veteran's claim, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Throughout the period on appeal, the Veteran has complained of chronic pain in the lumbar area of the spine.  The diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluations for his levels of impairment.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
 
The assignment of staged ratings is not for application.  Hart v. Mansfield, supra.

E.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis, and in excess of 10 percent for left knee osteoarthritis.

The Veteran's bilateral knee disabilities have been evaluated under DCs 5003-5260.  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under DC 5260, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.

For VA compensation purposes, normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

VA outpatient treatment reports in 2007 show the Veteran underwent physical therapy for bilateral knee pain.

During a July 2007 VA examination, the Veteran endorsed pain and stiffness, but denied giving way, instability, dislocation or subluxation, locking, effusion or inflammation.  Examination of the left and right knees demonstrated crepitus, grinding, tenderness and painful movement without instability.  Left knee flexion was to 120 degrees, with pain beginning at 65 degrees, and extension was to 0 degrees without pain.  Right knee flexion was to 125 degrees, with pain beginning at 70 degrees, and extension was to 0 degrees without pain.  There was no additional limitation of motion on repetitive movement for either knee due to pain, fatigue, weakness of lack of endurance.  

During a second VA examination, in June 2009, the Veteran endorsed pain and stiffness, but denied giving way, instability, weakness, incoordination, dislocation or subluxation, locking, effusions, inflammation or flare-ups.  On examination, both knees demonstrated crepitus, tenderness and painful movement without instability.  Left knee flexion was to 120 degrees with pain beginning at 110 degrees, and extension was to 0 degrees without pain.  Right knee flexion was to 120 degrees with pain beginning at 115 degrees, and extension was to 0 degrees without pain.  There was no additional limitation of motion on repetitive movement for either knee.  

There were no additional knee treatment reports of record.

Based on a review of the evidence of record, the Board concludes that the criteria for a disability rating in excess of 10 percent for right or left knee osteoarthritis under DC 5260 have not been approximated.  At time during the period on appeal have either of the Veteran's knees been manifested by flexion limited to 30 degrees, edema, effusion, instability, ankylosis, unusual shoe wear pattern, or pain, weakness, fatigability, lack of endurance or incoordination with repetition.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral knee disabilities.  See Butts v. Brown, supra.  However, because there is no evidence that either of the Veteran's knees has been diagnosed with ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; limitation of extension of the leg; impairment of the tibia and fibula; or genu recurvatum, none of the other knee and leg diagnostic codes are applicable.  See 38 C.F.R. § 4.71a, DCs 5256 - 5263.

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions concerning the severity of his bilateral knee disorders.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for these disabilities; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Throughout the period on appeal, the Veteran has complained of chronic bilateral knee pain.  The diagnostic codes used herein to evaluate the disabilities at issue consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluations for his levels of impairment.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
 
The preponderance of the evidence of record is against the Veteran's claims for an increased rating for his right and left knee disabilities.  The assignment of staged ratings is not for application.  Hart v. Mansfield, supra.

F.  Entitlement to an initial disability rating in excess of 10 percent for IBS.

The Veteran's IBS has been evaluated under 38 C.F.R. § 4.114, DC 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code, the disorder warrants a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating if moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress. 

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2014).

Private outpatient treatment records dated in November 2008 show that the Veteran was seen with complaints of chronic symptoms varying from diarrhea to constipation.  He also reported some symptoms of non-localized abdominal discomfort or cramping.  On examination, there was minimal tenderness, but nothing localized.  

During a VA examination in December 2008, the Veteran reported that he experienced persistent diarrhea, but very infrequent constipation.  He reported that he experienced colicky, cramp-like episodes of pain lasting only for a period of minutes several times per week.  The severity was described as "moderate."  However, he denied episodes of abdominal colic, nausea, vomiting or distension.  The physical examination revealed no tenderness.  The diagnosis was IBS, diarrhea predominant.  

There are no additional treatment reports of record for the Veteran's service-connected IBS. 

The criteria for a disability rating in excess of 10 percent for IBS have not been approximated.  As noted above, the evidence does not demonstrate severe IBS manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.  While the Veteran reported that he experienced abdominal distress several times per week, he said the episodes lasted only a matter of minutes, and did not describe them as constant.  There was no weight loss, no fistula, no anemia, no malnutrition, no vomiting and no nausea.  The condition was never described as "severe," either by the Veteran or the his examiners.  

Because the private and VA treatment and examination reports reveal no indication (either from examiners or the Veteran himself) that his condition was severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent disability rating is not warranted under DC 7319.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's gastrointestinal disability.  See Butts v. Brown, supra.  However, because there is no evidence that the Veteran has been diagnosed with any other disorders or diseases of the digestive system, a higher disability rating under another diagnostic code is not applicable.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis during the appeals period.  Here, however, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The diagnostic codes used to evaluate the disability consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The assignment of staged ratings is not for application.  Hart v. Mansfield, supra.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinea pedis with folliculitis is denied.

Entitlement to an initial disability rating in excess of 30 percent for a right foot disorder, diagnosed as pes planus, plantar fasciitis, posterior tenosynovitis and heel spur syndrome is denied.  

Entitlement to an initial disability rating in excess of 30 percent for a left foot disorder, diagnosed as pes planus, plantar fasciitis, posterior tenosynovitis and heel spur syndrome is denied. 

Entitlement to a disability rating in excess of  20 percent for degenerative joint disease of the right ankle is denied.

Entitlement to a disability rating in excess of  20 percent for degenerative joint disease of the left ankle is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied. 

Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis is denied. 

Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis is denied. 

Entitlement to an initial disability rating in excess of 10 percent for IBS is denied. 


REMAND

Further development is required as to the remaining issues, and the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the treatment of the Veteran's his residuals of fracture of the first metatarsal of the right foot and a bilateral hip pain/disorder since January 2009 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for either of the aforementioned conditions since December 2009.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR RESIDUALS OF FRACTURE OF THE FIRST METATARSAL OF THE RIGHT FOOT AND A BILATERAL HIP PAIN/DISORDER.  

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current severity of his residuals of fracture of the first metatarsal of the right foot. The e-folder and any paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  

The examiner must specifically describe reported right foot symptoms and their effects on the Veteran's occupational functioning and activities of daily living.  A complete explanation for all opinions expressed must be included in the examination report.  

4.  Schedule the Veteran for an examination with an appropriately qualified examiner to determine whether any diagnosed bilateral hip disorder is the result of an event during, or is otherwise related to active duty service, OR IS SECONDARY to an already-service-connected disability, to include service-connected lumbar spine disorder, bilateral ankle disorder, or bilateral knee disorder.  

The examiner's attention is called to the following:

* An October 2010 "independent medical examination" from J.W.B., MD., discussing the Veteran's various conditions.    

The examiner should be asked whether any current bilateral hip disorder (or any bilateral hip disorder diagnosed during the period on appeal) is related to or is otherwise the result of active duty service, OR is related to, or is otherwise the result of an already-service-connected disability.  The examiner must provide a complete explanation for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.  The examiner must also review and comment on the opinion from J.W.B., MD.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

5.  The AOJ should then readjudicate the claims.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


